         Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 1 of 11 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 JOZEF ROZKUSZKA,                                    )
                                                     )      Case No. 1:20-cv-06459
                   Plaintiff,                        )
    vs.                                              )
                                                     )      JURY TRIAL DEMANDED
 SM LAW, P.C.,                                       )
                                                     )
                   Defendant.                        )
                                                     )

                                          COMPLAINT

          Plaintiff, Jozef Rozkuszka (“Plaintiff”), through counsel, for his complaint against

defendant, SM Law, P.C. (“SML”), states:

                                     NATURE OF THE CASE

          1.     SML, a debt collector, communicated with Plaintiff in an attempt to collect a debt

that was barred by Illinois law. Plaintiff brings this action to seek redress in this Court for

defendant’s conduct and to recover actual damages, statutory damages, and attorney’s fees and

costs.

          2.     The Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”)

broadly prohibits unfair or unconscionable collection methods, conduct which harasses or abuses

any debtor, and the use of any false or deceptive statements in connection with debt collection

attempts.

          3.     In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).


                                                 1
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 2 of 11 PageID #:2




        4.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes

the need to construe the statute broadly, so that we may protect consumers against debt collectors'

harassing conduct” and that “[t]his intent cannot be underestimated.” Ramirez v. Apex Financial

Management LLC, 567 F.Supp.2d 1035, 1042 (N.D. Ill. 2008).

        5.      The FDCPA encourages consumers, through counsel, to act as “private attorneys

general” to enforce the public policies and protect the civil rights expressed therein. Crabill v.

Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

        6.      Plaintiff seeks to enforce those policies and civil rights which are expressed through

the FDCPA, 15 U.S.C.§ 1692 et seq.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

as this case is brought pursuant to the FDCPA.

        8.      Personal jurisdiction and venue are proper in this district because SML does

business in Illinois, is deemed a resident of Illinois and the conduct at issue occurred in this district.

                                      BACKGROUND FACTS

        9.      Plaintiff owned the residential property located at and commonly known as 651 S.

Plum Grove Road, Palatine, IL 60067 (the “Property”).

        10.     In order to obtain money for personal, family and household purposes, on March

23, 2007, Plaintiff borrowed money and executed a note in the amount of $71,600.00 (the “Note”)

payable to Taylor, Bean & Whitaker Corp, (“TBW”). To secure payment of that Note, Plaintiff

granted a contemporaneous second mortgage lien on the Property (the “Mortgage”). The Note and

Mortgage are collectively referred to herein as the “Loan.” A copy of the Loan is attached as




                                                    2
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 3 of 11 PageID #:3




Exhibit 1. A senior mortgage was also recorded contemporaneously to secure a loan also made

by TBW.

       11.     Plaintiff is a “consumer” as that term is defined by applicable federal and state

statutes. He is a natural person from whom SML sought to collect a debt incurred for personal,

family, or household purposes. Here the debt was alleged to have been the Loan.

       12.     SML is a law firm organized as a professional corporation with offices at 49 Old

Turnpike Rd., Oldwick, NY 08858.

       13.     SML publishes a website at http://sm-lawpc.com where it claims to represent

insolvent entities in asset liquidation and prosecution of claims nationwide. Many such claims are

consumer debts

       14.     At all times relevant here, SML acted as the agent and attorney for TBW with

respect to the Loan.

       15.     SML has sought to collect numerous consumer debts on behalf of TBW.

       16.     SML is a “debt collector” as defined by the FDCA, 15 U.S.C. § 1692(a)(6), because

it regularly collects debts owed to others. SML is engaged in the business of collecting debts on

behalf of others. Here, SML acted at all relevant times as the debt collector for TBW, attempting

to collect the Loan from Plaintiff.

       17.     SML regularly uses the mail to collect debts.

                                      PRIOR FORECLOSURE

       18.     On March 27, 2008, the senior lien holder (also TBW) filed a foreclosure lawsuit

against Plaintiff in the Circuit Court of Cook County, Illinois, which was assigned case number 2008-

CH-11630 (“Foreclosure Case”). Attached Exhibit 2 is a true and correct copy of the Complaint in the

Foreclosure Case. A true and correct copy of the electronic docket for the Foreclosure Case is attached




                                                  3
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 4 of 11 PageID #:4




hereto as Exhibit 3. The Court may take judicial notice of the electronic docket for the Foreclosure

Case. Spiegel v. Kim, 952 F.3d 844, 847 (7th Cir. 2020).

        19.     In the Foreclosure Case, TBW was named as a party defendant because it held a

junior interest in the Property by reason of the Loan.

        20.     TBW, as a defendant in the Foreclosure Case, was duly served with summons in that

case on March 31, 2008. Attached hereto as Exhibit 4 is a copy of the Affidavit of Special Process

Server with respect to TBW as a defendant in the Foreclosure Case.

        21.     TBW, as a defendant in the Foreclosure Case, did not appear or participate in the

Foreclosure Case, nor did it do anything in the Foreclosure Case to preserve any claim it may have had

against the Plaintiff to collect the Loan.

        22.     On February 17, 2009, a Consent Judgment for Foreclosure (“Consent Judgment”)

was entered in the Foreclosure Case. Attached hereto as Exhibit 5 is a copy of the Consent

Judgment in the Foreclosure Case.

        23.     All claims TBW had against the Plaintiff arising from the Loan were extinguished

by operation of law and section 15-1509(c) of the Illinois Mortgage Foreclosure Law (“IMFL”).

        24.     Section 15-1509(c) of the IMFL states as follows:

                 (c) Claims Barred. Any vesting of title by a consent foreclosure pursuant
                 to Section 15-1402 [735 ILCS 5/15-1402] or by deed pursuant to
                 subsection (b) of Section 15-1509, unless otherwise specified in the
                 judgment of foreclosure, shall be an entire bar of (i) all claims of parties
                 to the foreclosure and (ii) all claims of any nonrecord claimant who is
                 given notice of the foreclosure in accordance with paragraph (2) of
                 subsection (c) of Section 15-1502 [735 ILCS 5/15-1502],
                 notwithstanding the provisions of subsection (g) of Section 2-1301 [735
                 ILCS 5/2-1301] to the contrary.

(Emphasis added) 735 ILCS 5/15-1509(c).

        25.     Upon entry of the Consent Judgment, any claim TBW held against Plaintiff

pursuant to the Loan was extinguished by operation of Illinois law. In re Dancel, No. 18 BK 01399,


                                                  4
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 5 of 11 PageID #:5




2019 Bankr. LEXIS 362 (Bankr. N.D. Ill. Feb. 5, 2019) (“…[T]he plain language of 735 ILCS

5/15-1509(c) indicates that ‘all claims’ of a party to the foreclosure are extinguished pursuant to a

consent judgment unless otherwise noted.”); Taylor v. Bayview Loan Servicing, LLC, 2019 IL App

(1st) 172652; Deutsche Bank National Trust Co. v. Cortez, 2020 IL App (1st) 192234-B.

                               SML’S ATTEMPT TO COLLECT

       26.     On March 16, 2020, SML, acting as the attorney and agent for TBW, sent Plaintiff

a letter in connection with the Loan. A true and correct copy of this letter is attached as Exhibit 6.

       27.     In its March 16, 2020 letter, SNL attempted to collect the Loan from Plaintiff.

       28.     Plaintiff made no payment on the Loan at any time subsequent to March 27, 2008.

                              THE STATUTE OF LIMITATIONS

       29.     Section 13-206 of the Illinois Code of Civil Procedure states in relevant part:

                 “Except as provided in Section 2-725 of the “Uniform Commercial
                 Code” [810 ILCS 5/2-725], actions on bonds, promissory notes, bills
                 of exchange, written leases, written contracts, or other evidence of
                 indebtedness in writing…shall be commenced within 10 years next
                 after the cause of action accrued…An action to enforce a demand
                 promissory note is barred if neither principal nor interest on the
                 demand promissory note has been paid for a continuous period of 10
                 years and no demand for payment has been made to the maker during
                 that period.”

735 ILCS 5/13-206.

       30.     Under [735 ILCS 5/13-206], a plaintiff can commence a suit for breach of contract

any time within 10 years next after the cause of action accrued. Luminall Paints, Inc. v. La Salle

Nat’l Bank, 220 Ill. App. 3d 796, 801.

       31.     Filing a case to collect a time-barred debt violates the FDCPA. Manlangit v. FCI

Lender Services, Inc., No.19-cv-03265, WL 5570092 (N.D. Ill. September 16, 2020)(“Attempting

to collect on a time-barred debt is a violation of §§ 1692e and 1692f of the FDCPA which prohibit



                                                  5
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 6 of 11 PageID #:6




debt collectors from using unfair, "false, deceptive, or misleading representations or means" in

collecting a debt. Phillips v. Asset Acceptance, LLC, 736 F.3d 1076, 1083 (7th Cir. 2013); Eul v.

Transworld Sys., No. 15 C 7755, 2017 WL 1178537, at *8 (N.D. Ill. Mar. 30, 2017) ("In this

Circuit, filing a time-barred debt collection lawsuit, in and of itself, violates this prohibition

because such a suit falsely implies that the debt collector has legal recourse to collect the debt.").

       32.     A cause of action accrues when facts exist that authorize one party to maintain an

action against another; thus the moment a creditor may legally demand payment the statute of

limitations begins to run, because at that moment a cause of action has actually accrued. Beynon

Bldg. Corp. v. National Guardian Life Ins. Co. 118 Ill. App. 3d 754, 762, citing to Mazur v. Stein

(1942), 314 Ill. App. 529, 534. “Even when an obligation is payable by installments and the statute

of limitations runs against each installment when due, an action to determine the existence of the

right under the contract is distinct as regards the commencement of the period of limitations, and

the statute of limitations begins to run when the party first has the power to make the demand.” Id.

citing to Brehm v. Sargent & Lundy (1978), 66 Ill. App. 3d 472, 474. Likewise, a plaintiff cannot

delay running of the statute of limitations by postponing the time of demand upon the proper party.

Luminall Paints, Inc. v. La Salle Nat’l Bank, 220 Ill. App. 3d 796, 801-802, citing to Brehm v.

Sargent & Lundy (1978), 66 Ill. App. 3d 472.

       33.     The ten year period following the March 27, 2008 default expired before the

Collection Complaint was filed on September 1, 2020.

                                       DAMAGE TO PLAINTIFF

       34.     Upon receiving the March 16, 2020 letter, Plaintiff suffered great emotional

distress. He became angry and was constantly frustrated because he believed that the entry of the




                                                  6
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 7 of 11 PageID #:7




Consent Foreclosure in the Foreclosure Case had extinguished the Loan and that over ten years

had gone by and that the Loan could no longer be collected.

       35.     Plaintiff retained counsel to represent him by responding to the SML’s attempt to

collect the Loan and to help him seek redress by filing the instant action.

       36.     Plaintiff’s counsel appeared in the Collection Case and filed a motion to dismiss

the case pursuant to 735 ILCS 15-1509(c) and 735 ILCS 5/13-206.

       37.     Plaintiff paid counsel a flat fee of $2,500 for filing fees and attorneys’ fees and

costs to consult with him, to review his records regarding the Loan and to have those attorneys

correspond with SML.

       38.     Additionally, Plaintiff has incurred filing fees and attorneys’ fees and costs to

consult with attorneys and to have those attorneys bring the instant action.

       39.     The actions of SML have caused Plaintiff to incur actual damages including time

off work, travel expenses to and from his attorney’s office, filing fees, attorneys’ fees to defend

the Collection Case, and the preparation and prosecution of this action.

                                          COUNT ONE

                         [MULTIPLE VIOLATIONS OF THE FDCPA]

       40.     Plaintiff restates and incorporates all of his statements and allegations contained in

paragraphs 1 through 39.

       41.     15 U.S.C. § 1692e provides in relevant part:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

                       (2) The false representation of–

                               (A) the character, amount, or legal status of any debt; . . .



                                                  7
       Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 8 of 11 PageID #:8




                        (5) The threat to take any action that cannot legally be taken or that is
                        not intended to be taken.

                        (10) The use of any false representation or deceptive means to
                        collect or attempt to collect any debt or to obtain information
                        concerning a consumer. . . .

        42.     15 U.S.C. § 1692f provides in relevant part:

                A debt collector may not use unfair or unconscionable means to collect or
                attempt to collect any debt. . . .

        43.     SML violated § 1692e(2)(A) by falsely stating in the March 16, 2020 letter: “Your

promise to pay the Note remains in effect, and was not terminated by the prior foreclosure.” This

statement falsely represented the character of the Loan as being a debt that could be collected from

Plaintiff when in fact any such action was barred by 735 ILCS 15-1509(c) and 735 ILCS 5/13-

206.

        44.     SML violated § 1692e(2)(A) by falsely stating in the March 16, 2020 letter: “As a

result of your failure to pay the Note, your obligation under the Note totals $107,332.77…” This

statement falsely represented the character of the Loan as being a debt that could be collected from

Plaintiff when in fact any such action was barred by 735 ILCS 15-1509(c) and 735 ILCS 5/13-

206.

        45.     SML violated § 1692e(5) by stating in the March 16, 2020 letter that: “Legal action

against you by local counsel may be authorized…” No legal action can be legally be taken against

a borrower on a debt which is barred by 735 ILCS 15-1509(c) and 735 ILCS 5/13-206.

        46.     SML violated § 1692e(10) when it dispatched the March 16, 2020 letter to Plaintiff

in an attempt to collect a debt which Plaintiff was not legally obligated to pay.

        47.     At no time did SML disclose to Plaintiff that the Loan was so old that it could no

longer be legally collected because of the expiration of the applicable ten year statute of limitations.



                                                   8
      Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 9 of 11 PageID #:9




        48.     SML violated § 1692f by attempting to collect the Loan by sending the March 16,

2020 letter to Plaintiff, making false representations to Plaintiff, failing to disclose to Plaintiff that

the applicable statute of limitations barred collection of the debt, and threatening legal action. when

collection of the Loan was barred by 735 ILCS 15-1509(c) and 735 ILCS 5/13-206.

        49.     Plaintiff did dispute the validity of the debt by letter dated March 24, 2020, a copy

of which is attached as Exhibit 7. Counsel for TBW received this dispute letter as is evidenced by

counsel’s letter dated March 25, 2020, a true and correct copy of which is attached as Exhibit 8.

        50.     SML did not thereafter respond or retract its March 16, 2020 letter, despite being

given an opportunity to do so. Instead, SML referred the case to local Illinois counsel to prosecute

a collection case.

        51.     Plaintiff suffered actual damages as set forth infra.

        WHEREFORE, the Plaintiff prays for the entry of judgment in his favor and against SML,

as follows:

        A.      For Statutory damages of up to $1,000.00 for each violation of the FDCPA;

        B.      For actual damages, all costs and reasonable attorney fees;

        C.      For all other relief this Court may deem just and proper.

                                            COUNT TWO

                     [VIOLATION OF THE ILLINOIS CONSUMER
                  FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT]

        52.     Plaintiff restates and incorporates the allegations set forth above in paragraphs 1

through 51.

        53.     The Illinois Consumer Fraud and Deceptive Business Practices Act provides:

                Unfair methods of competition and unfair or deceptive acts or
                practices, including but not limited to the use or employment of any
                deception or fraud, false pretenses, false promise, misrepresentation



                                                    9
    Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 10 of 11 PageID #:10




               or the concealment, suppression or omission of any material fact,
               with intent that others rely upon the concealment, suppression, or
               omission of such material fact, or the use or employment of any
               practice described in Section 2 of the “Uniform Deceptive Trade
               Practices Act,” . . . in the conduct of any trade or commerce are
               hereby declared unlawful whether any person has in fact been
               misled, deceived or damaged thereby.

815 ILCS 505/1 et seq (“ICFA”).

       54.     735 ILCS 15-1509(c) and 735 ILCS 5/13-206 evince the public policy of Illinois

that no person should be sued beyond a period of ten years for a written obligation and that no

subordinate claim arising in a foreclosure can be maintained upon the entry of judgment.

       55.     At all times herein, Plaintiff was a consumer as that term is defined in the ICFA.

815 ILCS 505/1(e).

       56.     At all times herein, SML was engaged in trade or commerce as those terms are

defined by the ICFA. 815 ILCS 505/1(f).

       57.     SML engaged in unfair and deceptive acts in its dealings with Plaintiff.

       58.     SML dealt with Plaintiff unfairly attempting to collect the Loan when such an

action was barred by Illinois law and it acted deceptively when it made multiple false statements

in its communications with Plaintiff and acted in violation of the FDCPA.

       59.     SML’s conduct also needlessly caused Plaintiff significant, and permanent

economic and non-economic harm.

       60.     All the needless harms suffered by Plaintiff proximately resulted from SML’s

unfair and deceptive acts and practices.

       61.     Plaintiff seeks such economic and non-economic damages as a jury deems

reasonable and may award after hearing the evidence in this case.

       62.     Plaintiff also seeks an award of punitive damages commensurate with the consumer




                                               10
     Case: 1:20-cv-06459 Document #: 1 Filed: 10/30/20 Page 11 of 11 PageID #:11




harm inflicted by SML on Plaintiff.

        63.     Plaintiff also requests the Court award him statutory attorney’s fees and the costs

of the litigation as well.

        WHEREFORE, the Plaintiff prays for the entry of judgment in his favor and against SML,

as follows:

        A.      For actual damages;

        B.      For punitive damages;

        C.      For all costs and reasonable attorney fees;

        C.      For all other relief this Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff, Jozef Rozkuszka, hereby respectfully demands a trial by jury on all claims.

                                              Respectfully submitted,

                                              JOZEF ROZKUSZKA

                                              /s/ Rusty A. Payton
                                              Rusty A. Payton
                                              PAYTON LEGAL GROUP
                                              20 North Clark Street
                                              Suite 3300
                                              Chicago, Illinois 60602
                                              (773) 682-5210
                                              info@payton.legal

                                              Arthur C. Czaja
                                              LAW OFFICE OF ARTHUR CZAJA
                                              7521 N. Milwaukee Ave.
                                              Niles, Illinois 60714
                                              (847) 647-2106
                                              arthur@czajalawoffices.com

                                              Counsel for Plaintiff




                                                 11
